DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 03/25/2020 are accepted.

Information Disclosure Statement
The references cited in the IDS, submitted on 04/27/2020, and 09/01/2022 have been considered.

Response to Amendment
This action is responsive to the Amendment filed on November 14, 2022.  Claims 3 and 8 were amended; and claims 13-16 were added.  Thus, claims 1-16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 11-12, 14, and 16 are rejected under 35 USC § 103 as being unpatentable over Diamond (U.S. Patent Publication 2008/0093230 A1); in view of Keim (Keim, Robert “Measuring Resistance, In Circuit and Out,” Technical Article, https://www.allaboutcircuits.com/technical-articles/measuring-resistance-in-circuit-and-out/, pp. 1-5, June 2015 (Provided in IDS, submitted on 04/23/2020.).
Regarding claim 1, Diamond discloses a method for determining an information on an equivalent series resistance (Diamond: FIGS. 1-2; ¶¶33-35 [“Error Determination Using Rtrack…”]) comprising the following steps:
-	generating at least one excitation voltage signal Utarget and applying the excitation voltage to at least two measurement electrodes (Diamond: FIG. 2A; ¶35 [“…the potential difference can be maintained for a period of time sufficient to determine a current…”] {Including unnumbered Eqns.}); 
-	measuring a response signal (Diamond: FIG. 2B; ¶¶36-37 [“Use of Rtrack rather than Vdrop or Vdrop-avg can give superior results, particularly in instances where the measured levels of analyte…FIGS. 2A and 2B show potential versus time and current versus time in an example with 2 switching cycles for 2.8 mM and 20.2 mM glucose standards…”]); 
-	determining a signal flank from the response signal and determining an ohmic signal portion Umeasured from one or both of shape and height of the signal flank (Diamond: FIGS. 2A-2B; ¶¶34-36 [“The determined value of Ipre-switch may be used to calculate track resistance, Rtrack according to the formula Rtrack = Vdrop /Ipre-switch when only a single value of Vdrop is determined.”] {Characterized in determining Vdrop, which is based on actual voltage of the electrode measured. (See Fig. 2A; V1, V2.)}); and 
-	determining the information on the equivalent series resistance ESR from the ohmic signal portion (Diamond: FIGS. 2A-2B; ¶¶34-36 [“The determined value of Ipre-switch may be used to calculate track resistance, Rtrack according to the formula Rtrack = Vdrop /Ipre-switch when only a single value of Vdrop is determined.”] {(See above.}).

However, Diamond fails to explicitly disclose a reference resistance Rref in series with the electrodes, and that the ESR is determined according to the relation                         
                            E
                            S
                            R
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                
                            
                        
                    .
Keim discloses techniques for measuring a resistance value that includes implementing a reference resistor in an alternative embodiment and further teaches calculating the resistance according to knowledge of Ohm’s law and using the relation V/Rknown to determine a current which can be used to solve for the unknown resistance (Keim: FIGS.; pp. 3-4 [“If you cannot find a way to use a DMM to measure the current flowing through the resistor, there is another somewhat more complicated option: first, get another resistor and measure its exact value using the DMM. Then you need to find a way to insert this resistor into the circuit so that it is in series with the resistance you are trying to measure. Because the two resistors are in series, you know that the same current flows through both. Measure the voltage drop across the new resistor, then use Ohm’s law to calculate the current. This same current is flowing through the original resistor, so after you measure the voltage drop across the original resistor, you can use Ohm’s law to calculate its resistance.”]).  Keim additionally discloses deriving a calculation for a resistance in series with a reference resistance that includes                         
                            
                                
                                    R
                                
                                
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            u
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     (Keim: FIG.; pg. 4 {See unnumbered Figure on pg. 4, by combining the two disclosed Equations, using Ohm’s law as is well-known in the art.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a reference resistance Rref, in series with electrodes, and that the ESR is determined according to the relation                         
                            E
                            S
                            R
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                
                            
                        
                     , where the skilled artisan would be motivated by a desire to use a known technique to improve similar devices (methods and/or products) in the same way (KSR).  In particular, the application of Ohm’s law V=IR and modifications to derive and solve for certain parameters (i.e. R) is known and it would have been obvious to implement alternative derivations for calculation of such parameters based on elements of obvious design choice.  For example, to modify the teachings of Diamond, which use Ipre-switch , with an equivalent parameter, such as the voltage across a reference resistor divided by the reference resistor as taught by Keim.  Therefore, this method for improving Diamond, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keim.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim to obtain the invention as specified in claim 1.
Regarding claim 8, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claim 8, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  Diamond additionally discloses an analytical device for determining a concentration of at least one analyte in body fluid (Diamond: FIGS. 1-2B; ¶27 [“…method and apparatus for the determination of an analyte such as glucose in a liquid sample that makes use of a plurality of alternating amperometric and potentiometric cycles to observe a characteristic of the signal.”]); at least one signal generator device adapted to generate at least one excitation voltage signal Utarget ,and  at least one reference resistance Rref (Diamond: FIGS. 1-2B; ¶¶34-36 {See above.}).
Regarding claim 11, Diamond, in view of Keim, teach all the limitations of the parent claim 8 as shown above.  Diamond additionally discloses a test element analysis system for determining a concentration of at least one analyte in body fluid (Diamond: ¶15 [“…"analyte" refers to a material of interest that may be present in a sample. In the present application, the examples use glucose as an analyte…”]), at least one analytical device according to claim 8 (Diamond: FIGS. 1-2B; ¶27 {See above.}), and at least one test element having at least one measuring zone capable of performing at least one change being characteristic for the analyte, wherein the test element comprises at least two measurement electrodes (Diamond: ¶18 [“…( d) "electrochemical test strip" refers to a strip having at least two electrodes, and any necessary reagents for determination of an analyte in a sample placed between the electrodes.”]).

Regarding claim 12, Diamond, in view of Keim, teach all the limitations of the parent claim 11 as shown above.  Diamond additionally discloses the test element is a test strip (Diamond: ¶18 [“…( d) "electrochemical test strip" refers to a strip having at least two electrodes, and any necessary reagents for determination of an analyte in a sample placed between the electrodes.”]).

Regarding claim 14, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  Diamond additionally discloses applying the excitation voltage is while the signal flank is determined  (Diamond: FIGS. 2A-2B; ¶¶34-36 {See above.}).

Regarding claim 16, Diamond, in view of Keim, teach all the limitations of the parent claim 8 as shown above.  Diamond additionally discloses the at least one measurement unit receives the at least one response signal while the at least one signal generator device is generating the at least one excitation voltage signal Utarget (Diamond: FIGS. 2A-2B; ¶¶34-36 {See above.}).

Claims 2-3 and 13 are rejected under 35 USC § 103 as being unpatentable over Diamond, in view of Keim; and further in view of Bauer-Espindola (U.S. Patent Publication 2016/0091482 A1).
Regarding claim 2, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  However, Diamond, in view of Keim, fails to explicitly disclose the excitation voltage signal comprises a square wave signal or a sine wave signal.
Bauer-Espindola discloses a method for detecting at least one analyte in a body fluid (Bauer-Espindola: Abstract.).  The method disclosed therein includes detecting at least one analyte that is based on applying at least one alternating electrical signal through two impedance electrodes and measuring the response signal (Bauer-Espindola: ¶93 [“…b) performing at least one impedance measurement, wherein at least two impedance measurement electrodes…”]; ¶147 [“…impedance measurement, as outlined above, may imply an application of a sinusoidal signal.”]), and where the applied signal may be a voltage signal that a pulsed signal and/or a sinusoidal signal and/or a combination of pulse signals and/or sinusoidal signals (Bauer-Espindola: ¶100 [“…the electrical signal may be a pulsed signal and/or a sinusoidal signal and/or a combination of pulse signals and/or sinusoidal signals.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an excitation voltage signal which comprises a sine wave signal, disclosed by Bauer-Espindola, into Diamond, as modified by Keim, with the motivation and expected benefit of providing an alternating electrical signal, such as a sinusoidal signal, i.e. a signal having at least one component having an amplitude and a sine cofactor having a frequency and a phase, which can be readily analyzed.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bauer-Espindola.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Bauer-Espindola to obtain the invention as specified in claim 2.

Regarding claim 3, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  Bauer-Espindola discloses the excitation voltage signal comprises a non-continuous signal (Bauer-Espindola: ¶100 [“…the electrical signal may be a pulsed signal and/or a sinusoidal signal and/or a combination of pulse signals and/or sinusoidal signals.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a non-continuous, disclosed by Bauer-Espindola, into Diamond, as modified by Keim, with the motivation and expected benefit of providing an electrical signal which can be readily analyzed.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bauer-Espindola.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Bauer-Espindola to obtain the invention as specified in claim 3.

Regarding claim 13, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  Bauer-Espindola discloses the non-continuous signal is a pulse (Bauer-Espindola: ¶100 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a signal pulse, disclosed by Bauer-Espindola, into Diamond, as modified by Keim, with the motivation and expected benefit of providing an electrical signal which can be readily analyzed.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bauer-Espindola.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Bauer-Espindola to obtain the invention as specified in claim 13.

Claims 4-6 and 9-10 are rejected under 35 USC § 103 as being unpatentable over Diamond, in view of Keim; and further in view of Beaty (U.S. Patent Publication 2020/0025707 A1).
Regarding claim 4, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  Diamond additionally discloses determining the information on the equivalent series resistance comprises: generating at least one excitation voltage signal and applying the excitation voltage to at least two measurement electrodes; measuring a response signal; 	determining a signal flank from the response signal and determining an ohmic signal portion from one or both of shape and height of the signal flank; and determining the information on the equivalent series resistance from the ohmic signal portion (Diamond: FIGS. 1, 2A-2B; ¶¶33-37 {See above.}).  However, Diamond, in view of Keim, fails to explicitly disclose at least one complex impedance information are determined from the current response, and at least one correction step, wherein the complex impedance information is corrected dependent on the information on equivalent series resistance.
Beaty is directed to correcting for effects of uncompensated resistances in conductive elements of biosensors during electrochemical analyte measurements (Beaty: Abstract.).  Therein, Beaty discloses correcting effects during electrochemical analyte measurements [see abstract] that includes at least one correction step, wherein the complex impedance information is corrected dependent on the information on equivalent series resistance (Beaty: FIGS. 5, 15; ¶¶137-146 [“At process component 1408, the process includes determining cell impedance and phase using measured loop current, such as…which can be achieved by correcting the real impedance by subtracting…”] {Including Eqns. 17-21.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining at least one complex impedance information from current response, and at least one correction step, where the complex impedance information is corrected dependent on the information on equivalent series resistance, disclosed by Beaty, into Diamond, as modified by Keim, with the motivation and expected benefit of facilitating correcting complex impedance information, dependent on information on the equivalent series resistance, to correct admittance or impedance value and/or phase information.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Beaty to obtain the invention as specified in claim 4.

Regarding claim 5, Diamond, in view of Keim, teach all the limitations of the parent claim 1 as shown above.  Diamond additionally discloses determining the information on the equivalent series resistance comprises: generating at least one excitation voltage signal and applying the excitation voltage to at least two measurement electrodes; measuring a response signal; 	determining a signal flank from the response signal and determining an ohmic signal portion from one or both of shape and height of the signal flank; and determining the information on the equivalent series resistance from the ohmic signal portion (Diamond: FIGS. 1, 2A-2B; ¶¶33-37 {See above.}).  Beaty discloses adjusting the excitation voltage signal dependent on the information on the equivalent series resistance (Beaty: ¶58 [“…parasitic resistance can be compensated within a biosensor design by using voltage-sensing connections that can be used to dynamically adjust the applied potential of the measurement device to achieve the desired potential at the point of the sensing connection.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of adjusting the excitation voltage signal dependent on the information on the equivalent series resistance, disclosed by Beaty, into Diamond, as modified by Keim, with the motivation and expected benefit of facilitating measurement of an entire analyte.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Beaty to obtain the invention as specified in claim 5.

Regarding claim 6, Diamond, in view of Keim and Beaty, teach all the limitations of the parent claim 5 as shown above.  Beaty discloses adjusting the excitation voltage dependent on the information on the equivalent series resistance, where the method comprises at least one analyte measurement step, where the adjusted excitation voltage is applied to the measurement electrodes, and where a second current response is measured, wherein at least one complex impedance information is determined from the second current response (Beaty: ¶58; FIGS. 5, 15; ¶¶137-146 {Including Eqns. 17-21.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of adjusting the excitation voltage dependent on the information on the equivalent series resistance, where the method comprises at least one analyte measurement step, where the adjusted excitation voltage is applied to the measurement electrodes, and where a second current response is measured, wherein at least one complex impedance information is determined from the second current response, disclosed by Beaty, into Diamond, as modified by Keim and Beaty, with the motivation and expected benefit of facilitating correcting complex impedance information, dependent on information on the equivalent series resistance, to correct admittance or impedance value and/or phase information.  This method for improving Diamond, as modified by Keim and Beaty, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Beaty to obtain the invention as specified in claim 6.

Regarding claim 9, Diamond, in view of Keim, teach all the limitations of the parent claim 8 as shown above.  Beaty discloses at least one control device adapted to adjust the excitation voltage dependent on the information on the equivalent series resistance (Beaty: ¶58 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing at least one control device adapted to adjust the excitation voltage dependent on the information on the equivalent series resistance, disclosed by Beaty, into Diamond, as modified by Keim, with the motivation and expected benefit of facilitating measurement of an entire analyte.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Beaty to obtain the invention as specified in claim 9.

Regarding claim 10, Diamond, in view of Keim, teach all the limitations of the parent claim 8 as shown above.  Beaty discloses an analytical device adapted to operate in at least two operational modes, in a first operational mode the device determines the information on the equivalent series resistance and in a second operational mode the device measures the analyte concentration (Beaty: FIGS. 5, 15; ¶¶137-146 {Including Eqns. 17-21.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing an analytical device adapted to operate in at least two operational modes, in a first operational mode the device determines the information on the equivalent series resistance and in a second operational mode the device measures the analyte concentration, disclosed by Beaty, into Diamond, as modified by Keim, with the motivation and expected benefit of providing a device to both calibrate itself in one mode and then operate for detection and monitoring of analytes in another mode.  This method for improving Diamond, as modified by Keim, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim and Beaty to obtain the invention as specified in claim 10.

Claims 7 and 15 are rejected under 35 USC § 103 as being unpatentable over Diamond, in view of Beaty.
Regarding claim 7, Diamond discloses a method for determining a concentration of at least one analyte in body fluid (Diamond: FIGS. 1-2; ¶¶33-35 [“Error Determination Using Rtrack…”]) comprising:
a)	at least one step for determining an information on an equivalent series resistance comprising resistance (Diamond: FIGS. 1-2; ¶¶33-35 {(See above.}): 
a1) generating at least one first excitation voltage signal and applying the first excitation voltage to at least two measurement electrodes (Diamond: FIG. 2A; ¶35 {Including unnumbered Eqns.} {(See above.});
a2) measuring a response signal (Diamond: FIG. 2B; ¶¶36-37 {(See above.});
a3) determining a signal flank from the response signal and determining an ohmic signal portion from one or both of shape and height of the signal flank (Diamond: FIGS. 2A-2B; ¶¶34-36 {(See above.});
a4) determining at least one information on an equivalent series resistance from the ohmic signal portion (Diamond: FIGS. 2A-2B; ¶¶34-36 {(See above.}); 
b) at least one analyte measurement step comprising: 
b1) generating at least one second excitation voltage and applying the second excitation voltage to the measurement electrodes {(See above.});
b2) measuring a second current response {(See above.}).
Beaty discloses determining at least one complex impedance information from the second current response; and at least one correction step comprising one or more of: adjusting the second excitation voltage dependent on the information on the equivalent series resistance; correcting one or both of the complex impedance information dependent on the information on the equivalent series resistance (Beaty: FIGS. 5, 15; ¶¶137-146 [“At process component 1408, the process includes determining cell impedance and phase using measured loop current, such as…which can be achieved by correcting the real impedance by subtracting…”] {Including Eqns. 17-21.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining at least one complex impedance information from the second current response; and at least one correction step comprising one or more of: adjusting the second excitation voltage dependent on the information on the equivalent series resistance; correcting one or both of the complex impedance information dependent on the information on the equivalent series resistance, disclosed by Beaty, into Diamond, with the motivation and expected benefit of facilitating correcting complex impedance information, dependent on information on the equivalent series resistance, to correct admittance or impedance value and/or phase information to facilitate the measurement of an entire analyte.  This method for improving Diamond, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Beaty to obtain the invention as specified in claim 7.

Regarding claim 15, Diamond, in view of Beaty, teach all the limitations of the parent claim 7 as shown above.  Diamond discloses the excitation voltage is applied while the at least one information on an equivalent series resistance is determined (Diamond: FIG. 2B; ¶¶36-37 {See above.}).

Response to Arguments
Applicant’s arguments filed on November 14, 2022 have been fully considered but are not persuasive.
Applicant’s argue (Remarks pg. 8) that “In the present disclosure, the excitation voltage signal may be applied during the test sequence. Throughout the test sequence, the excitation voltage signal may comprise a square wave signal and/or a sine wave signal of any suitable frequency, and may include non- continuous or "pulse" aspects as well. (pg. 12,13 of the Application as filed). When determining the Equivalent Series Resistance (ESR), the excitation voltage signal may be generated such that the voltage across the test element is kept at a low level, but generated throughout just the same. For example, the signal generator device may be adapted to generate a function with 1000 mV pkpk and a frequency up to 100 kHz. With this configuration, almost the entire voltage may be dropped across the ESR.”
While Applicant’s arguments may have merit and provide patentable elements, these features are not currently recited in the pending claims.
As presently presented, Diamond discloses generating at least one excitation voltage signal and applying the excitation voltage to at least two measurement electrodes, measuring a response signal, determining a signal flank from the response signal and determining an ohmic signal portion Umeasured from one or both of shape and height of the signal flank, and determining the information on the equivalent series resistance ESR from the ohmic signal portion (Diamond: FIGS. 1-2B; ¶¶33-37{Including Eqns.} {(See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a reference resistance Rref, in series with electrodes, and that the ESR is determined according to the relation             
                E
                S
                R
                =
                
                    
                        
                            
                                U
                            
                            
                                m
                                e
                                a
                                s
                                u
                                r
                                e
                                d
                            
                        
                        *
                        
                            
                                R
                            
                            
                                r
                                e
                                f
                            
                        
                    
                    
                        
                            
                                U
                            
                            
                                t
                                a
                                r
                                g
                                e
                                t
                            
                        
                        -
                        
                            
                                U
                            
                            
                                m
                                e
                                a
                                s
                                u
                                r
                                e
                                d
                            
                        
                    
                
            
         , as disclosed by Keim, where the skilled artisan would be motivated by a desire to use a known technique to improve similar devices (methods and/or products) in the same way (KSR).  In particular, the application of Ohm’s law V=IR and modifications to derive and solve for certain parameters (i.e. R) is known and it would have been obvious to implement alternative derivations for calculation of such parameters based on elements of obvious design choice.  For example, to modify the teachings of Diamond, which use Ipre-switch , with an equivalent parameter, such as the voltage across a reference resistor divided by the reference resistor as taught by Keim.  Therefore, this method for improving Diamond, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Keim.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Keim to obtain the invention as specified in claim 1, as well as claim 8.
Diamond, in combination with Beaty, disclose determining at least one complex impedance information from the second current response; and at least one correction step comprising one or more of: adjusting the second excitation voltage dependent on the information on the equivalent series resistance; correcting one or both of the complex impedance information dependent on the information on the equivalent series resistance (Beaty: FIGS. 5, 15; ¶¶137-146 {Including Eqns. 17-21.} {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining at least one complex impedance information from the second current response; and at least one correction step comprising one or more of: adjusting the second excitation voltage dependent on the information on the equivalent series resistance; correcting one or both of the complex impedance information dependent on the information on the equivalent series resistance, disclosed by Beaty, into Diamond, with the motivation and expected benefit of facilitating correcting complex impedance information, dependent on information on the equivalent series resistance, to correct admittance or impedance value and/or phase information to facilitate the measurement of an entire analyte.  This method for improving Diamond, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Beaty.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Diamond and Beaty to obtain the invention as specified in claim 7.
Therefore, the rejection of claim 1, as well as claim 8, and dependent claims 11-12, under 35 USC § 103 as being unpatentable over Diamond, in view of Keim, is maintained.
The rejection of dependent claims 4-6 and 9-10, under 35 USC § 103 as being unpatentable over Diamond, in view of Keim; and further in view of Beaty, is maintained.
The rejection of claim 7, under 35 USC § 103 as being unpatentable over Diamond, in view of Beaty, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857